
	

113 HR 2158 RH: Expedited Departure of Certain Snake Species Act
U.S. House of Representatives
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 443
		113th CONGRESS
		2d Session
		H. R. 2158
		[Report No. 113–596]
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2013
			Mr. Fleming introduced the following bill; which was referred to the Committee on Natural Resources
		
		
			September 15, 2014
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on May 23, 2013
		
		
			
		
		A BILL
		To exempt from the Lacey Act Amendments of 1981 the expedited removal from the United States of
			 certain snake species, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Expedited Departure of Certain Snake Species Act.
		2.Compliance with Lacey Act
			(a)In generalFor purposes of the Lacey Act Amendments of 1981 (16 U.S.C. 3371 et seq.), a qualified stop of a
			 covered snake shall not be treated as occurring in interstate commerce.
			(b)DefinitionsIn this section:
				(1)Covered snakeThe term covered snake means any—
					(A)Burmese python (Python molurus bivittatus);
					(B)Indian python (Python molurus molurus);
					(C)Northern African python (Python sebae);
					(D)Southern African python (Python natalensis); and
					(E)Yellow anaconda (Eunectes notaeus).
					(2)Designated airportThe term designated airport means an airport located at a designated port as defined by the United States Fish and Wildlife
			 Service under section 14.12 of title 50, Code of Federal Regulations.
				(3) Qualified secure containerThe term qualified secure container means a container that—
					(A)contains the covered snake in a closely woven, double-seam sewn, cloth sack that is in a second
			 cloth sack of similar construction; and
					(B)on which there is a prominent label that states Dangerous Reptiles.
					(4)Qualified stopThe term qualified stop—
					(A)except as provided in subparagraph (C), means any intermediate stop in a designated airport of a
			 covered snake in a qualified secure container in the course of transport
			 of such snake that—
						(i)begins in a designated airport; and
						(ii)ends at a place outside of the United States not later than 48 hours after such transport begins;
						(B)may include transfer of the qualified secure container in an airport between aircraft used for such
			 transport outside of the United States; and
					(C)does not include any stop in Hawaii.
					
	
		September 15, 2014
		Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
